UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    BARAK CHACOTY, et al.,

                  Plaintiffs,

          v.
                                                             Civil Action No. 14-764 (RDM)
    REX W. TILLERSON, U.S. Secretary of
    State, et al.,

                  Defendants.


                            MEMORANDUM OPINION AND ORDER

         Plaintiffs are eighteen Israeli citizens 1 and a Canadian citizen, all of whom were born

outside the United States. They contend that they are U.S. citizens by birth pursuant to 8 U.S.C.

§ 1401(c). That provision confers birthright citizenship on a person born abroad if both parents

are U.S. citizens and one parent “has had a residence in the United States” prior to the person’s

birth. Id. Each of the Plaintiffs applied to the State Department for proof of citizenship in the

form of Consular Reports of Birth Abroad (“CRBAs”). The State Department either denied their

CRBA applications or, for two of the Plaintiffs, revoked already-issued CRBAs. The

Department’s rationale: Plaintiffs are not, in fact, U.S. citizens because none of their parents

satisfy the residency requirement of § 1401(c).

         Plaintiffs filed this action against the United States, Secretary of State Rex Tillerson, and

other State Department officials (collectively, “the Department”) asserting claims under the

Administrative Procedure Act (“APA”) and the Due Process Clause of the Fifth Amendment.


1
  Technically, sixteen of these individuals are minors whose parents have brought this action on
their behalf. See Dkt. 28 at 5–8 (Am. Compl. ¶¶ 2–11, 14–20). For the sake of concision,
however, the Court uses the term “Plaintiffs” to denote the minors, not their parents.
They contend that the State Department applied an impermissibly strict interpretation of the term

“residence” in denying their applications, which is contrary to the plain terms of § 1401(c); that

the Department departed from its prior, longstanding interpretation of the statute without

following the requirements of the APA and the Department’s Foreign Affairs Manual; and that

the Department has not applied its new reading of the statute consistently nor embodied that

reading in Department “policy.”

        The Department moves to dismiss on four grounds. Its principal contention is that the

Court lacks subject matter jurisdiction because Plaintiffs’ sole remedy lies in 8 U.S.C. § 1503.

Invoking the § 1503 remedy requires either (1) presence in the United States, which Plaintiffs do

not allege, or (2) a set of conditions that Plaintiffs have not fulfilled: application for a certificate

of identity, presence at a “port of entry” to the United States, an application for admission, and, if

necessary, a petition for a writ of habeas corpus. Second, the Department argues that, under the

general six-year statute of limitations for claims against the United States, 28 U.S.C. § 2401(a),

the claims of four of the Plaintiffs are untimely and that the Court, accordingly, lacks jurisdiction

over those claims. Third, the Department contends that all but two of the remaining Plaintiffs

have failed to allege facts sufficient to state claims for relief under the APA. Finally, the

Department disputes the adequacy of Plaintiffs’ due process claims.

        As explained below, the Court concludes that for the most part, it has subject matter

jurisdiction because Plaintiffs’ claims arise under federal law and fall within the APA’s waiver

of sovereign immunity; it lacks subject matter jurisdiction over the claims of four Plaintiffs,

which are time barred; and the Department’s limited challenges to the factual specificity of

Plaintiffs’ individual APA claims and due process claims are unpersuasive. The Court will,

accordingly, GRANT the Department’s motion to dismiss in part and DENY it in part.



                                                    2
                                        I. BACKGROUND

A.      Statutory Framework

        “The general rules for acquiring U.S. citizenship are found in 8 U.S.C. § 1401.” Sessions

v. Morales-Santana, 137 S. Ct. 1678, 1686 (2017); see Immigration and Nationality Act of 1952,

Pub. L. No. 82-414, § 301(a)(3), 66 Stat. 163, 235–36. That section sets forth “rules for

determining who ‘shall be nationals and citizens of the United States at birth’ by establishing a

range of residency and physical-presence requirements calibrated primarily to the parents’

nationality and the child’s place of birth.” Morales-Santana, 137 S. Ct. at 1686 (quoting 8

U.S.C. § 1401). The subsection relevant here, § 1401(c), confers birthright U.S. citizenship on

any person “born outside of the United States . . . of parents both of whom are citizens of the

United States and one of whom has had a residence in the United States . . . prior to the birth of

such person.” 8 U.S.C. § 1401(c). The term “residence” is defined as “the place of general

abode,” which in turn refers to “[a person’s] principal, actual dwelling place in fact, without

regard to intent.” 8 U.S.C. § 1101(a)(33).

        Congress has charged the Secretary of State with “the administration and the enforcement

of . . . immigration and nationality laws relating to . . . the determination of nationality of a

person not in the United States.” 8 U.S.C. § 1104. Pursuant to that authority, the Secretary may

issue Consular Reports of Birth Abroad—or CRBAs—to U.S. citizens born abroad “[u]pon

application and the submission of satisfactory proof of birth, identity and nationality.” 22 C.F.R.

§ 50.7(a). The Secretary is also authorized to cancel a CRBA that was “illegally, fraudulently, or

erroneously obtained.” 8 U.S.C. § 1504(a). The issuance or rescission of a CRBA, however,

“affect[s] only the document and not the citizenship status of the person.” 8 U.S.C. § 1504(a).




                                                   3
This is because CRBAs, like passports, do not confer citizenship; rather, they merely provide

proof of one’s status as a citizen. See 22 U.S.C. § 2705.

       In addition to prescribing conditions for birthright citizenship, the Immigration and

Nationality Act provides a remedy for anyone who is denied a “right or privilege” by the federal

government on “the ground that [s]he is not a national of the United States.” 8 U.S.C. § 1503.

That remedy, codified at 8 U.S.C. § 1503, encompasses the rejection of a CRBA application and

the revocation of a CRBA. See Xia v. Tillerson, 865 F.3d 643, 655 (D.C. Cir. 2017). An

aggrieved party seeking to take advantage of § 1503 must take one of two paths. If she is

“within the United States,” § 1503(a) creates a cause of action allowing her to seek a declaration

that she is a U.S. national. 8 U.S.C. § 1503(a). She need only make “a prima facie case

establishing [her] citizenship.” Perez v. Brownell, 356 U.S. 44, 47 n.2 (1958), overruled on

other grounds by Afroyim v. Rusk, 387 U.S. 253 (1967). The government must then produce

“clear, unequivocal, and convincing” evidence to rebut her showing. Id. (citation omitted).

       If the aggrieved party is “not within the United States,” however, her route to relief under

§ 1503 is more difficult. Her starting point is § 1503(b), which permits an aggrieved party to

apply for a “certificate of identity” from the U.S. diplomatic or consular officer in the country in

which she resides. 8 U.S.C. § 1503(b). If the officer declines to issue a certificate of identity,

the applicant may appeal that decision to the Secretary of State. Id. But, even if she successfully

obtains a certificate of identity, the process does not end there; rather, the aggrieved party must

then travel to the United States and apply for admission at a port of entry as a U.S. citizen. 8

U.S.C. § 1503(c). If the Attorney General determines that she is not a U.S. citizen and therefore

“not entitled to admission,” her final recourse is to seek judicial review of the Attorney General’s

nationality determination by filing a petition for a writ of habeas corpus. Id.



                                                  4
B.     Factual Background

       Plaintiffs’ Third Amended Complaint, 2 Dkt. 28, sets forth the relevant facts, which the

Court must accept as true for purposes of the Department’s motion to dismiss. See Wood v.

Moss, 134 S. Ct. 2056, 2065–67 & n.5 (2014); Xia, 865 F.3d at 646.

       Of the nineteen Plaintiffs, sixteen are minor Israeli citizens from nine different families

who reside in Israel and applied for CRBAs. See Dkt. 28 at 5–8 (Am. Compl. ¶¶ 2–11, 14–20).

Their requests were rejected by officials at the U.S. Consulate General in Jerusalem; the earliest

denial occurred in November 2007, the latest in April 2016. Id. at 10–11 (Am. Compl. ¶¶ 33, 39,

44). Two additional Plaintiffs, Kayla and Chana Sitzman, are Israeli citizens residing in Israel

whose CRBAs were revoked. Id. at 7, 10 (Am. Compl. ¶¶ 12–13, 32). The Consulate General

cancelled both CRBAs in August 2010. Id. at 10 (Am. Compl. ¶¶ 34–35). After the Sitzmans

timely appealed, the State Department affirmed the revocations in February 2012. Id. at 10 (Am.

Compl. ¶¶ 34–35). The final Plaintiff, Kenton Manning, is a Canadian citizen residing in

Canada. Id. at 8 (Am. Compl. ¶ 21). Manning’s “claim to U.S. [c]itizenship” was denied in July

2006. Id. at 11–12 (Am. Compl. ¶ 45). The State Department affirmed the decision in May

2007. Id. at 12 (Am. Compl. ¶ 46).

       According to the complaint, each Plaintiff’s CRBA was either not approved or revoked

based on the State Department’s conclusion that neither of the applicant’s parents satisfied

§ 1401(c)’s residency requirement. Id. at 10 (Am. Compl. ¶¶ 32–33). Although the complaint

does not set forth the rationales or decisions provided by the State Department in each case, it

provides the following “example[s].” Id. at 13 (Am. Compl. ¶ 49).



2
 For ease of reference, unless otherwise noted, the Court refers to the Third Amended
Complaint simply as “the complaint.”

                                                 5
       First, in denying the application submitted on behalf of the three Chacoty children, the

U.S. Consulate General in Jerusalem concluded that “[t]he activities described in [the] affidavits

[submitted with the application] are the normal activities in which a person engages while on

visit. There is no indication that the United States was ever the place of general abode.” Id.

(Am. Compl. ¶ 49). Second, in denying the application submitted on behalf of the Spector child,

the Consulate General wrote, “Based on a thorough review of the information contained in your

application . . . it has been determined that your child did not acquire citizenship at birth because

neither [parent] had a ‘residence’ in the United States prior to the child’s birth.” Id. (Am.

Compl. ¶ 50). Third, in revoking the CRBAs issued to Chana and Kayla Sitzman, the State

Department explained that “[t]he sole issue for decision at the revocation hearing was whether

there was sufficient evidence . . . that [their mother’s] visits to the United States constituted

residence,” and the deciding official found that “the character of [her] visits to the United States

d[id] not constitute ‘residence’ within the meaning of” § 1401(c). Id. (Am. Compl. ¶ 51).

Finally, Plaintiffs attach to their complaint a letter from the Consul to the Consulate General

rejecting the CRBA application of the Nachshon child, noting that the trips that his parents took

to the United States before his birth never lasted longer than two months and concluding that

those “short trips to the U.S. were visits and indicate [that they] never established a residence

there.” Dkt. 28-4 at 1.

       According to Plaintiffs, the State Department’s decisions denying their CRBA

applications constitute a substantial departure from prior practice and, indeed, a departure from

the practice at other embassies and consulates around the world. Until 2007, Plaintiffs assert, the

Department “published and disseminated a fact sheet” explaining that “if both parents were

[U.S.] citizens, they could transmit citizenship to their children provided that one of the parents



                                                   6
could show one day of physical presence in the United States.” Dkt. 28-1 at 1; see Dkt. 28 at 32

(Am. Compl. Conclusion).

        At some point, however, the Department adopted a new approach that requires more to

establish “residence.” This new approach is reflected in “updates” to the Department’s Foreign

Affairs Manual and in at least one administrative decision, which is also attached to the

complaint. See Dkt. 28 at 15–16 (Am. Compl. ¶ 61–62); Dkt. 28-2 (final administrative

decision). Under that new approach, the consular officer must “take[] into account the nature

and quality of the person’s connection to the place.” Dkt. 28 at 15–16 (Am. Compl. ¶ 61)

(quoting 7 FAM 1133.5(b)). As a result, more is required “than a temporary presence”: “visits to

the United States,” without more, “are insufficient to establish residency for purposes of

citizenship transmission under” § 1401(c). Id. (Am. Compl. ¶ 61) (quoting 7 FAM 1133.5(b)).

Among other factors, the Department now considers whether the “person owns or rents property”

and “the duration of [the] person’s stay in a particular place in the United States.” Id. (Am.

Compl. ¶ 61) (quoting 7 FAM 1133.5(d), (f)); see also Dkt. 28-2 at 2 (final administrative

decision) (noting that “[r]esidence is not determined solely by the length of time spent in a place,

but also takes into account the nature and quality of the person’s connection to the place,” and

that “[g]enerally, visits to the United States are insufficient,” and, instead, the consular official

must engage in “a close examination, on a case[-]by[-]case basis, of the facts related to one’s

stay in the United States”).

        The complaint alleges that the State Department further revised the relevant portions of

the Foreign Affairs Manual on February 24, 2016. Dkt. 28 at 17 (Am. Compl. ¶ 66). The

complaint does not, however, describe those revisions or whether or how they might bear on

Plaintiffs’ claims, all of which involve determinations made before February 24, 2016. Rather,



                                                   7
the complaint merely asserts that these revisions demonstrate that the State Department’s

“interpretation” of § 1401(c) is a “moving target.” Id. (Am. Compl. ¶¶66).

       Based on these allegations, Plaintiffs seek declaratory and injunctive relief, including an

order directing that the State Department issue CRBAs to all of the Plaintiffs, except Kenton

Manning, “who should be issued a passport.” Dkt. 28 at 33 (Prayer for Relief). This relief is

warranted, in their view, for several reasons. They contend that the Department has

misinterpreted § 1401(c) and has—at least implicitly—impermissibly read an “intent” standard

into the statute. They also contend that the Department committed procedural errors in departing

from its prior interpretation of the statute by failing (1) to engage in notice and comment

rulemaking; (2) to follow the standards for revising the Foreign Affairs Manual set forth in the

manual itself; and (3) to adopt a policy applicable to all consular offices. They conclude that, as

a result of these errors, the Department has violated their rights under the Administrative

Procedure Act and the Due Process Clause of the Fifth Amendment.

                                         II. ANALYSIS

       The Department moves to dismiss on multiple grounds. It argues that the Court lacks

subject matter jurisdiction; that several claims are untimely; and that the complaint lacks

sufficient detail to state a claim or to identify the proper defendants. The Court will consider

each of these defenses in turn.

A.     Subject Matter Jurisdiction

       The Court starts, as it must, with subject matter jurisdiction. See Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 94 (1998). In suits against the government, subject matter

jurisdiction turns on at least “two different . . . questions.” Trudeau v. FTC, 456 F.3d 178, 183

(D.C. Cir. 2006). “First, has Congress provided an affirmative grant of subject-matter



                                                 8
jurisdiction? And, second, has Congress waived the United States’s immunity to suit?” Yee v.

Jewell, 228 F. Supp. 3d 48, 53 (D.D.C. 2017). “Only if Congress has done both” may the Court

reach the merits of the challenged claims. Id.

        1. Affirmative Grant of Subject Matter Jurisdiction

        Plaintiffs assert claims under the APA and the Due Process Clause. Because those claims

are premised on federal law, Plaintiffs have properly invoked the Court’s federal question

jurisdiction. 28 U.S.C. § 1331; see also Califano v. Sanders, 430 U.S. 99, 105 (1977) (“[Section

1331] confer[s] jurisdiction on federal courts to review agency action . . . .”). That is enough to

satisfy the first jurisdictional requirement. 3

        2. Sovereign Immunity

        Sovereign immunity is also “jurisdictional in nature” and, “[a]bsent a waiver, [it] shields

the Federal Government and its agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994);

see also United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United

States may not be sued without its consent and that the existence of consent is a prerequisite for

jurisdiction.”). The immunity of the United States extends to individual “officials [who are sued]

in their official capacities.” Clark v. Library of Cong., 750 F.2d 89, 103 (D.C. Cir. 1984).




3
  Plaintiffs also contend that jurisdiction exists under the APA, 5 U.S.C. § 701 et seq., the
Declaratory Judgment Act, 28 U.S.C. § 2201, and the Mandamus Act, 28 U.S.C. § 1361. With
respect to the APA and the Declaratory Judgment Act, they are mistaken. Neither statute
constitutes an independent grant of subject matter jurisdiction. See Califano, 430 U.S. at 105
(APA); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671–72 (1950) (Declaratory
Judgment Act). And, although the Mandamus Act does, at times, confer jurisdiction on federal
courts, it “is a law of last resort, available ‘only if [the plaintiff] has exhausted all other avenues
of relief and only if the defendant owes him a clear nondiscretionary duty.’” Yee, 228 F. Supp.
3d at 53 (quoting Heckler v. Ringer, 466 U.S. 602, 616 (1984)). Because 28 U.S.C. § 1331
provides a sufficient grant of subject matter jurisdiction, the Court need not pause over the high
hurdle posed by the Mandamus Act.

                                                   9
“[T]he terms of [the United States’s] consent to be sued . . . define [a] court’s jurisdiction to

entertain the suit.” United States v. Sherwood, 312 U.S. 584, 586 (1941).

        Although Plaintiffs do not expressly address this issue, they at least hint that the APA, 5

U.S.C. § 702, provides the requisite waiver. See Dkt. 28 at 9 (Am. Compl. ¶ 30). That premise,

at least as far as it goes, is correct. The first clause of § 702 waives the United States’s immunity

in actions “seeking relief other than money damages.” 5 U.S.C. § 702; see Cohen v. United

States, 650 F.3d 717, 723 (D.C. Cir. 2011). This waiver, importantly, applies to “any suit that

meets its conditions, ‘whether under the APA or not.’” Yee, 228 F. Supp. 3d at 54 (quoting

Trudeau, 456 F.3d at 186). Section 702 then carves out two exceptions to that waiver: “Nothing

herein (1) affects other limitations on judicial review . . . ; or (2) confers authority to grant relief

if any other statute that grants consent to suit expressly or impliedly forbids the relief which is

sought.” 5 U.S.C. § 702. This proviso “prevents plaintiffs from exploiting the APA’s waiver to

evade limitations on suit contained in other statutes.” Match-E-Be-Nash-She-Wish Band of

Pottawatomi Indians v. Patchak, 567 U.S. 209, 215 (2012).

        Against this backdrop, the Court must answer two questions: “Does [§ 702] waive

sovereign immunity with respect to [Plaintiffs’] claims, and does [some other statute]

provide ‘other limitations on judicial review’” or forbid the relief sought? Cohen, 650
F.3d at 722 (quoting 5 U.S.C. § 702). The answer to the first question is straightforward:

Plaintiffs seek only declaratory and injunctive relief, not money damages. Their APA

and Due Process Clause claims, therefore, fall within the APA’s affirmative waiver of

sovereign immunity.

        The answer to the second question, however, requires more extensive analysis;

the Court must consider whether the proviso of § 702 “takes away” what the preceding



                                                   10
portion of § 702 grants. Harrison v. Bureau of Prisons, 248 F. Supp. 3d 172, 182

(D.D.C. 2017). The Department argues that this case falls within the proviso by virtue of

three different statutes: (1) 8 U.S.C. § 1503, which the Department contends provides an

exclusive remedy and thus “impliedly forbids the relief” Plaintiffs seek; (2) the “no other

adequate remedy” provision of the APA, 5 U.S.C. § 704, which the Department argues

limits the APA’s waiver of sovereign immunity; and (3) the general six-year statute of

limitations in 28 U.S.C. § 2401(a), which the Department argues abrogates the waiver of

sovereign immunity for untimely claims.

               a. 8 U.S.C. § 1503

       The Department devotes the lion’s share of its motion to its contention that § 1503

constitutes an exclusive remedy and thus impliedly forbids the relief sought by the

Plaintiffs under other provisions of law. The Court is unpersuaded.

       As explained above, § 1503 provides two paths to challenge the denial of a “right

or privilege as a national of the United States” on the ground that the applicant “is not,”

in fact, “a national of the United States.” 8 U.S.C. § 1503. The first path is available

only to those who are “within the United States.” Id. § 1503(a). The second path, in

contrast, applies to those outside the United States, and it requires that the aggrieved

party take a number of steps before obtaining judicial review. Id. § 1503(b), (c).

According to the Department, Plaintiffs have failed to allege facts or otherwise to

demonstrate that any of them have followed either path. The specified procedures, the

Department adds, establish the exclusive avenue for establishing jurisdiction over claims




                                                 11
like those asserted here. And, because the § 1503 remedy is exclusive, it impliedly

precludes review under the APA or any other law. 4

        If the Department were correct that § 1503 establishes an exclusive remedy, the

waiver of sovereign immunity contained in § 702 of the APA would be unavailable, and

the Court would lack jurisdiction. See Sagar v. Lew, 211 F. Supp. 3d 262, 268 (D.D.C.

2016). The Supreme Court, however, has expressly rejected the premise of the

Department’s argument. In Rusk v. Cort, 369 U.S. 367 (1962), abrogated on other

grounds by Califano, 430 U.S. 99, the Court confronted a question similar to that posed

here, and it held that “Congress did not intend to foreclose lawsuits by claimants . . . who

do not try to gain entry to the United States before prevailing in their claims to

citizenship,” id. at 379. The Court provided two principal reasons for reaching that

conclusion. First, § 1503(b) and (c) provides that an aggrieved party “may” apply for a

certificate of identity and “may” apply for admission into the United States. Id. at 375.

The Court, accordingly, concluded that “[t]he language of the section shows no intention

to provide an exclusive remedy;” that is, the language of the statute is permissive, not

mandatory. Id. (internal quotation marks and citation omitted). Second, the legislative

history shows that “the purpose of § [1503(b) and (c)] was to cut off the opportunity

which aliens had abused . . . to gain fraudulent entry to the United States by prosecuting


4
   At the same time the Department argues that Plaintiffs have not brought any claims under
§ 1503, it argues that the Court should dismiss their (non-existent) § 1503 claims. The latter
contention is without foundation. To be sure, Plaintiffs’ opposition states that they are “willing
. . . to posit [§] 1503 as a plausible vehicle for this litigation,” Dkt. 33-1 at 2, but their complaint
does not, in fact, assert a cause of action under that statute. It goes without saying that the Court
ought not adjudicate the merits of hypothetical claims that Plaintiffs could have, but did not,
assert. For the same reason, the Court need not address the Department’s argument that it is
“[i]mpossible” to determine the proper defendant for Plaintiffs’ hypothetical § 1503 claims. See
Dkt. 31-1 at 44.

                                                   12
spurious citizenship claims,” and not to limit the relief otherwise available to those, like

Plaintiffs here, who remain outside the United States. Id. at 379. As the Supreme Court

further explained, “[t]he teaching” of earlier decisions, which were left unaffected by

§ 1503(b) and (c), “is that the Court will not hold that the broadly remedial provisions of

the [APA] are unavailable to review administrative decisions under the 1952

[Immigration and Nationality] Act in the absence of clear and convincing evidence that

Congress so intended.” Id. at 379–80. Cort, therefore, is clear: § 1503 is not an

exclusive remedy. 5

        Nor is the Court convinced by the Department’s efforts to distinguish Cort. It

argues, first, that the plaintiff in Cort, unlike the Plaintiffs in this case, had been

previously recognized by the United States as a citizen and, second, that there was a

“near certainty” that the plaintiff in Cort would have been “arrested and prosecuted” if he

had returned to the United States because of a pending indictment. Dkt. 34 at 7–8; see

Cort, 369 U.S. at 375. But the Supreme Court’s reasoning in Cort sweeps more broadly

than that. Cort’s holding—that “a person outside the United States who has been denied

a right of citizenship is not confined to the procedures prescribed by [§ 1503](b) and

(c)”—rested on the text and legislative history of § 1503. 369 U.S. at 379. It was not

confined to the particular facts of the case. Thus, although the Department has identified




5
  In Califano v. Sanders, the Supreme Court overruled Cort to the extent that Cort “assumed . . .
that the APA is an independent grant of subject-matter jurisdiction.” 430 U.S. at 105. Cort’s
holding that § 1503 is not an exclusive remedy, however, remains good law. See Rafeedie v.
Immigration & Naturalization Serv., 880 F.2d 506, 511 (D.C. Cir. 1989) (citing Cort and
reiterating that § 1503 does not foreclose claims under the APA); accord Xia, 865 F.3d at 658
(remanding case to district court “for further consideration of the APA claims, or for transfer of
those claims together with the section 1503 claims”).

                                                   13
factual distinctions between Cort and this case, neither distinction makes a difference.

Section 1503 does not implicitly forbid the relief sought here.

               b. Section 704 of the APA

       The Department also posits that another provision of the APA, 5 U.S.C. § 704,

restricts § 702’s waiver of sovereign immunity to instances in which there is “no other

adequate remedy in a court.” Dkt. 31-1 at 45 (quoting 5 U.S.C. § 704). Section 704

provides that “[a]gency action made reviewable by statute and final agency action for

which there is no other adequate remedy in a court are subject to judicial review.” 5

U.S.C. § 704. Section 704, however, unlike § 702, is neither a grant nor a limitation on

the jurisdiction of the federal courts; instead, it defines the scope of review available

under the APA itself. Trudeau, 456 F.3d at 185. This is a critical distinction because the

APA’s waiver of sovereign immunity and its cause of action are not coterminous; the

waiver of sovereign immunity applies to nonmonetary claims against the United States

“regardless of whether the elements of an APA cause of action are satisfied.” Id. at 187.

As a result, the waiver of sovereign immunity “applies regardless of whether the

[challenged conduct] constitutes ‘final agency action’” under § 704, id., and, more

importantly for present purposes, regardless of whether an “adequate remedy” is

available under another provision of law. 6 The Court does not foreclose the possibility



6
  The Department also invokes § 704 to assert that the APA does not provide an affirmative
grant of subject matter jurisdiction “unless a plaintiff is challenging a ‘final agency action,’” Dkt.
31-1 at 38 (quoting 5 U.S.C. § 704), and argues that “the State Department’s denial of CRBAs
does not constitute final agency action,” id. To the extent the Department means that the absence
of a final agency action undercuts the waiver of sovereign immunity in § 702, that argument fails
for the reasons described above. And, to the extent the Department means that the absence of a
final agency action undercuts the statutory grant of subject matter jurisdiction, that argument
fails because 28 U.S.C. § 1331—and not the APA—confers subject matter jurisdiction over


                                                 14
that § 704 may provide a basis to challenge the legal sufficiency of Plaintiffs’ claims—as

opposed to the Court’s jurisdiction. The Department, however, has not made that

argument.

                 c. General Statute of Limitations

       The Department advances one final theory for why the United States has not waived its

sovereign immunity. Unlike its first two arguments, this one hits the mark—at least with respect

to four of the Plaintiffs: the Mayerson child, the Shulem children, and Kenton Manning. Dkt.

31-1 at 46–47.

       28 U.S.C. § 2401(a) bars “every civil action commenced against the United States . . .

unless the complaint is filed within six years after the right of action first accrues.” 28 U.S.C.

§ 2401(a). “Unlike an ordinary statute of limitations, § 2401(a) is a jurisdictional condition

attached to the government’s waiver of sovereign immunity, and as such must be strictly

construed.” Spannaus v. U.S. Dep’t of Justice, 824 F.2d 52, 56 (D.C. Cir. 1987); see also P & V

Enters. v. U.S. Army Corps of Eng’rs, 516 F.3d 1021, 1026 (D.C. Cir. 2008). As a result,

because Plaintiffs filed their original complaint on May 2, 2014, Dkt. 2, § 2401(a) bars any claim

that accrued before May 2, 2008.

       To decide which, if any, claims are barred, the Court must first determine when the

claims accrued. Neither party grapples with this issue. The Department simply posits, without

explanation, that the statute of limitations began to run when each of the CRBA applications was

denied. See Dkt. 31-1 at 46–47. Plaintiffs, for their part, do not challenge that premise but,



Plaintiffs’ claims. Indeed, as the Department itself stresses, the APA is not a jurisdiction-
conferring statute, see Dkt. 31-1 at 40–41 (citing Califano, 430 U.S. at 105), and, as the D.C.
Circuit has held, § 704’s “finality requirement [is] not jurisdictional,” Sierra Club v. Jackson,
648 F.3d 848, 854 (D.C. Cir. 2011).

                                                 15
instead, argue that “any Plaintiffs who arguably fall outside of any applicable statutes of

limitation[s] have reapplied, or are in the process of reapplying, for CRBAs, thus restarting any

applicable clock.” Dkt. 28 at 30 (Am. Compl. ¶ 93).

       In the typical case, a right of action challenging administrative action accrues on the date

of the final agency action. See Harris v. FAA, 353 F.3d 1006, 1010 (D.C. Cir. 2004). This

means, at least for purposes of Plaintiffs’ APA claims, that their causes of action accrued when

the State Department took an “action . . . mark[ing] the ‘consummation’ of the agency’s

decisionmaking process;” that was not of a “tentative or interlocutory nature;” and that had

“legal consequence[].” Id. (quoting Bennett v. Spear, 520 U.S. 154, 177–78 (1997)). The D.C.

Circuit has further explained that an agency action remains interlocutory until the claimant has

exhausted “statutorily required or permitted review,” but, “where no formal review procedure

exist[s], the cause of action accrue[s] when the agency action occur[s].” Impro Prods., Inc. v.

Block, 722 F.2d 845, 850–51 (D.C. Cir. 1983).

       In some tension with its statute of limitations argument, the Department argues elsewhere

in its brief that “the State Department’s denial of CBRAs does not constitute final agency

action.” Dkt. 31-1 at 38. If true, that would mean that Plaintiffs’ claims are premature—not that

they are untimely. The Court, however, is unconvinced, at least on the present record, that the

denial of a CBRA does not constitute a final agency action. The Department’s argument to the

contrary collapses back on its argument that § 1503 provides the exclusive remedy for the denial

of a CRBA. It argues, in short, that the “denials of the CRBAs are an intermediate step in a

regulatory and statutory structure that culminates in the process outlined in Section 1503”—that

is, the process that requires one to obtain a certificate of identity, appear at the U.S. border, and




                                                  16
seek entry. Id. at 39. But, for the reasons discussed above, the Court has already concluded that

Plaintiffs are not required to proceed under § 1503 and that, in fact, they have not done so.

       Were some other formal process of agency review required or permitted, that might well

render Plaintiffs’ claims premature. Neither party, however, has identified any such process. To

be sure, the State Department’s Foreign Affairs Manual appears to permit an applicant’s family

to “submit additional evidence at any time” and to seek “reconsideration of the case.” 7 FAM

1444.3-2(B)(7); see also 7 FAM 1445.9(b) (“No formal application or filing of an appeal need be

taken when submitting such evidence.”). But that process, at least as described in the quoted

portions of the Foreign Affairs Manual, lacks the formality or structure required to postpone the

finality of the denial of a CRBA; to the contrary, it permits the submission of additional evidence

“at any time” and would, thus, delay final action indefinitely in most, if not all, cases.

       Plaintiffs add their own twist, alleging that “any Plaintiffs who arguably fall outside of

any applicable statute of limitations have reapplied, or are in the process of reapplying for

CRBAs, thus restarting any applicable clock.” Dkt. 28 at 30 (Compl. ¶ 93). Like the

Department’s argument, that argument is potentially self-defeating; to the extent those Plaintiffs

are still pressing their claims before the State Department, they are not time-barred, but they are

premature. Once again, however, the Court is unconvinced, at least on the present record, that

Plaintiffs’ claims remain inchoate. As the Supreme Court has observed:

       [W]here a petition for reconsideration has been filed within a discretionary review
       period specifically provided by the agency (and within the period allotted for
       judicial review of the original order), . . . the petition tolls the period for judicial
       review of the original order, which can therefore be appealed to the courts directly
       after the petition for reconsideration is denied.

Bhd. of Locomotive Eng’rs, 482 U.S. at 279; see also Columbia Falls Aluminum Co. v. EPA, 139
F.3d 914, 919 (D.C. Cir. 1998) (“A party’s pending request for agency reconsideration renders

‘the underlying action nonfinal . . . .’”); Riffin v. Surface Transp. Bd., 331 F. App’x 751, 752
                                                 17
(D.C. Cir. 2009) (“By filing a timely petition to reopen, [the plaintiff] rendered the Board’s

decision nonfinal . . . .”); Bristol-Myer Squibb Co. v. Kappos, 841 F. Supp. 2d 238, 242–43

(D.D.C. 2012). Here, however, the Court does not understand Plaintiffs to allege that the

Department is in the process of considering requests for reconsideration, much less requests filed

within “a discretionary review period specifically provided by the agency.” They allege, instead,

that they have “reapplied” for CRBAs. The Court is unaware of any authority supporting the

proposition that a new application for relief restarts the statute of limitations with respect to an

earlier application, which was denied in a final agency determination. Accepting that argument,

moreover, would prove far too much for the reasons discussed in the preceding paragraph. It

would, in effect, render the statute of limitations meaningless because an aggrieved party who

failed to bring a timely challenge could resuscitate the untimely claim by “reapplying” for relief.

It is, of course, possible that the applicant could bring an action challenging the denial of the new

application (without regard to the earlier application), but that question is not before the Court.

        The Court, accordingly, concludes that any Plaintiff who received a final denial

(including the resolution of any administrative appeal) of his or her CRBA application before

May 2, 2008, has not brought a timely challenge to that decision. The claims of the Mayerson

Plaintiff (application denied on February 25, 2008) and the claims of the two Shulem Plaintiffs

(applications denied on November 15, 2007) are thus untimely. Dkt. 28 at 11 (Am. Compl.

¶¶ 39, 40). In addition, Kenton Manning’s “claim to U.S. [c]itizenship” was initially denied on

July 3, 2006, and affirmed by the State Department on May 24, 2007, and is, therefore, also

untimely. Id. at 11–12 (Am. Compl. ¶¶ 45–46).

       The Court will, accordingly, dismiss the claims of the Mayerson Plaintiff, the

Shulem Plaintiffs, and Kenton Manning for lack of subject matter jurisdiction.



                                                  18
B.     Adequacy of Complaint

       1.      Individual APA Claims

       Although the Department raises a host of issues that it says deprive the Court of

jurisdiction, its challenge to the legal sufficiency of Plaintiffs’ claims on the merits is narrowly

focused. It argues that, with the exception of the Sitzman Plaintiffs, Plaintiffs have failed “to

allege any particularized facts relating to their parents’ time in the United States or whether [one

of their parents] had a residence in the United States before the birth of their children outside the

United States.” Dkt. 31-1 at 28. As a result, the Department concludes, Plaintiffs have not stated

plausible claims for relief under any interpretation of § 1401(c)’s residency requirement. Id. at

27.

       The complaint alleges that the Department denied Plaintiffs’ applications for CRBAs “on

[the] grounds that” the U.S. citizen parent did “not satisf[y]” the residency requirement of

§ 1401(c). Dkt. 28 at 12 (Am. Compl. ¶ 48). The complaint further asserts that the Department,

“[i]n the denial letters,” explained that the parents’ “activities in the United States” were not “the

activities of someone residing in the United States.” Id. (Am. Compl. ¶ 48). These allegations

permit the reasonable inference that at least one of the parents of each Plaintiff has, in fact, spent

some period of time in the United States before the Plaintiff was born and that § 1401(c)’s other

requirements were satisfied.

       Because the thrust of the Department’s motion to dismiss turns on the lack of factual

specificity in the complaint, and not on the legal sufficiency of Plaintiffs’ theory that a single




                                                  19
day’s presence in the United States is sufficient, the Court will deny the Department’s motion

and will leave for another day the question whether a single day or very brief visit is sufficient. 7

       2.      Due Process Claims

       The Department notes that “it is unclear” whether Plaintiffs intend to assert their

constitutional due process claims under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971), and, out of caution, it raises several reasons why the Court

should dismiss any Bivens claims that Plaintiffs might be deemed to have brought. Dkt. 31-1 at

47–48. In Bivens, the Supreme Court “held that . . . it would enforce a damages remedy to

compensate persons injured by federal officers who violated the prohibition against unreasonable

searches and seizures.” Zigler v. Abbasi, 137 S. Ct. 1843, 1854 (2017). Because Plaintiffs have

not sought damages, see Dkt. 28 at 33 (Am. Compl. Prayer), their due process claims are not

grounded in Bivens.

       The Department has not raised any other objections to Plaintiffs’ due process claims.

The Court will, therefore, deny the Department’s motion to dismiss these claims.




7
 To the extent Plaintiffs intend to argue that their parents had more substantial contact with the
United States and that the Department erred in denying their CRBA applications because of that
more substantial contact, that theory is not set forth in the complaint.

                                                  20
                                      CONCLUSION

       For the reasons stated above, it is hereby ORDERED that the Department’s motion to

dismiss, Dkt. 31, is hereby GRANTED in part and DENIED in part.

       SO ORDERED.



                                                 /s/ Randolph D. Moss
                                                 RANDOLPH D. MOSS
                                                 United States District Judge

Date: January 16, 2018




                                            21